Citation Nr: 1234443	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-46 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral wrist disabilities.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a compensable rating for exostosis of the ears.

4.  Entitlement to an effective date prior to July 23, 2008 for the grant of service connection for Meniere's disease, to include on the basis of clear and unmistakable error in prior rating decisions.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2008, October 2009 and March 2010 rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is in the file.  In a June 2012 decision, the Board reopened the claim for service connection for a left knee disability and remanded the issues delineated above for further development.  For the reasons explained below, the Board finds that the requested development has not been substantially accomplished.  Hence, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2012 decision, the Board listed six directives for the RO to complete before the case was returned to the Board.  These directives included sending an appropriate notice letter pertaining to the claim of whether new and material evidence has been received to reopen a claim for service connection for bilateral wrist disabilities, obtaining outstanding treatment records, scheduling VA examination and obtaining opinions, adjudicating claims for whether there was clear and unmistakable error in prior rating decisions that denied service connection for Meniere's disease, and readjudicating the claims.  Upon remand, a temporary folder was created and the Veteran was sent a notice letter pertaining to his claims in June 2012.  It also appears from a printout included in the temporary file that he was scheduled for VA examinations.  However, the only other document in the temporary file is a July 2012 letter from the Board informing the Veteran that his file had been returned to the Board's docket.  There are no examination reports, rating decisions, additional medical records or a supplemental statement of the case.  Additionally, none of the requested documents were placed in the Veteran's permanent claims folders and were not included in his Virtual VA file.  Accordingly, a remand is necessary so the RO may either associate the missing documents with the Veteran's temporary file or complete the directives outlined in the Board's June 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should either complete the Veteran's temporary folder by locating and associating all outstanding documents from the development accomplished after the Board's June 2012 remand with the file, or by fully completing all of the development steps outlined in the Board's June 2012 remand, including adjudicating the claim of whether there was clear and unmistakable error in the RO's May 1995 and November 2001 rating decisions that denied service connection for Meniere's disease.  


2.  After the development requested above (and as detailed in the Board's June 2012 remand) has been completed, review the record and readjudicate the claims readjudicate the Veteran's claims.  If any of the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

